Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Claims 1-15 in the reply filed on 6/8/21 is acknowledged.  The traversal is on the ground(s) that there is no search burdon.  This is not found persuasive because the claims are classified in different areas, require different searches, and prior art applicable to one group is not necessarily applicable to both.  See details of restriction.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear if “a desired location” recited in claim is the same or different than the desired location previously recited. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prause et al. (US 2016/0354982).
As to claims 1, 5, 9 and 10, Prause discloses a vacuum press (para 64-65, figs 9-12) comprising: a mobile assembly 214 with wheels 194 for moving across a floor including a first platen 216, said assembly configured to carry forming tools to the docking station (fig 35-36), a vacuum docking station 226 including a second platen 64/86 that is a flexible diaphragm (para 65-66), a first locating device (194, 232) configured to guide the mobile assembly to a desired location along a Y-axis as the mobile assembly moves along an X-axis into the vacuum docking station (para 88, 91), and a second locating device 165, 182 configured to guide one of the first and second platens along a Z-axis into sealing engagement with the other platen (figs 9-12, 32-36, para 64-65, 86-93).
As to claim 2, the second locating device is configured to guide one of the first and second platens to a desired location along the X- and Y-axes as one of the first and second platens moves along the Z-axis into sealing engagement with the other platen (fig 33, para 88-89, device capable of moving first platen in all three directions).

As to the claim 3 and 4, the second locating device is configured to guide the first platen vertically upward toward the second platen and the second platen downward toward the first platen (fig 33).

As to claims 6-8, Prause discloses a lifting device 202, 204 configured to raise the first platen into sealing engagement with the second platen, and configured to lift the mobile assembly (para 89, fig 33 shows that 202,204 can lift part of the mobile assembly, the lifting device engages opposite side portions of the mobile assembly (202, 204 on side portions of the mobile assembly), the lifting device is located at the vacuum docking station (fig 33-34).
As to claim 11, the vacuum docking station includes a stop device 185 for maintaining a desired location of the mobile assembly along the X-axis inside the vacuum docking station (fig 34-36).
As to claim 12, the vacuum docking station includes a table portion (combination of 178, 182, 64 fig 33) having a slot 98 configured to receive the first platen from the mobile assembly (fig 13-14, 19, para 69-70, slots are “configured” to receive first platen because they aid in 64 engaging with first platen).
As to claim 13, vacuum docking station has first and second opposing ends, the first opposing end being configured to receive the mobile assembly into the vacuum docking station, and the second opposing end being configured to allow exit of the mobile assembly from the vacuum docking station after a pressing procedure (fig 36-37 show ends of the docking station). .
As to claim 14, the first locating device includes tapered side rail members (supports that connect wheels 194 to 232, fig 35) for guiding the mobile assembly into the vacuum docking station.
As to claim 15, the second locating device includes tapered corner members 116 for guiding the first platen into sealing engagement with the second platen (fig 22-24, para 75-76).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson US 5954927 directed to vacuum pressing with a flexable membrane.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748